19-12346-shl   Doc 249-1 Filed 03/18/20 Entered 03/18/20 20:27:33   Exhibit
                 Exhibit A - Settlement Agreement Pg 1 of 7



                                    Exhibit A

                              Settlement Agreement
19-12346-shl   Doc 249-1 Filed 03/18/20 Entered 03/18/20 20:27:33   Exhibit
                 Exhibit A - Settlement Agreement Pg 2 of 7
19-12346-shl   Doc 249-1 Filed 03/18/20 Entered 03/18/20 20:27:33   Exhibit
                 Exhibit A - Settlement Agreement Pg 3 of 7
19-12346-shl   Doc 249-1 Filed 03/18/20 Entered 03/18/20 20:27:33   Exhibit
                 Exhibit A - Settlement Agreement Pg 4 of 7
19-12346-shl   Doc 249-1 Filed 03/18/20 Entered 03/18/20 20:27:33   Exhibit
                 Exhibit A - Settlement Agreement Pg 5 of 7
19-12346-shl   Doc 249-1 Filed 03/18/20 Entered 03/18/20 20:27:33   Exhibit
                 Exhibit A - Settlement Agreement Pg 6 of 7
19-12346-shl   Doc 249-1 Filed 03/18/20 Entered 03/18/20 20:27:33   Exhibit
                 Exhibit A - Settlement Agreement Pg 7 of 7
